Title: From Thomas Jefferson to Thomas Mann Randolph, 9 January 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Washington Jan. 9. 1801.

  Your favor of the 3d. came to hand yesterday. I suspect that I mistook our post day when I first arrived here, and put the letters you mention into the post office a day too late. I shall be glad if you will mention when that of the 1st. instant gets to you, as well as the present & future letters, that if there be any thing wrong in the post I may get it rectified. the mail for Milton is made up here on Friday at 5. P.M.that Craven’s house should not have been in readiness surprises me. I left J. Perry’s people putting up the last course of shingles, & the plank for the floor & loft planed, & they assured me they could finish every thing in a week. they must have quit immediately.but the most extraordinary of all things is that there should have been no clearing done. I left Monticello on Monday the 24th. Nov. from which time there were 4. weeks to Christmas, and the hands ordered to be with Lilly that morning (except I think two) and according to his calculation & mine 3. or 4. acres a week should have been cleared. but the misunderstanding between him & Richardson had before cost me as good as all the labour of the hired hands from Jany. to June when I got home. the question now however is as to the remedy. you have done exactly what I would have wished, and as I place the compliance with my contract with mr Craven before any other object, we must take every person from the nailery able to cut and keep them at it till the clearing is completed. the following therefore must be so employed. Davy, John, Abram, Shepherd, Moses, Joe, Wormly, Jame Hubard, with the one hired by Lilly making 9. besides these, if Barnaby, Ben, Cary, & Isabel’s Davy are able to cut, as I suppose they are, let them also join: shoemaker Phill also if he can cut. I doubt it, & that he had better continue to be  hired. these make 13. or 14. with whom the clearing which I was to do this year, ought not to be a long job.there will remain for the nailery Burwell, Jamy, Bedf. John. Bedf. Davy. Phill Hub. Lewis, Bartlet & Brown, enough for two fires; this course I would have pursued even after Powell’s arrival, as I had rather derange his department where the loss concerns myself only than one which affects another. I wrote pressingly to mr Eppes to hire some hands for me, and am not without hopes he may have done it. if they arrive, I would still not draw off the nailers till the clearing is completed. I wrote to Lilly yesterday covering an order for some money. I had not then received your letter, so the one to him says nothing on this subject. I must therefore get the favor of you to deliver him the orders.
Nothing further can be said or discovered on the subject of the election. we have 8. votes in the H. of R. certain, & there are 3. other states Maryld. Delaware & Vermont from either of which if a single individual comes over, it settles the matter. but I am far from confiding that a single one will come over. Pensylvania has shewn what men are when party takes place of principle. the Jersey election has been a great event. but nothing seems to bend the spirit of our opponents. I believe they will carry their judiciary bill. as to the treaty I must give no opinion. but it must not be imagined that any thing is too bold for them. I had expected that some respect to the palpable change in public opinion would have produced moderation. but it does not seem so. a commee reported that the Sedition law ought to be continued, and the first question on the subject in the house has been carried by 47. against 33.—we have a host of republicans absent. Gallatin, Livingston, Nicholson, Tazewell, Cabell cum multis aliis. the mercantile towns are almost unanimous in favour of the treaty. yet it seems not to soften their friends in the Senate.I recieved notices from Dick Johnson to attend the taking depositions in Milton on the 2d. Saturday in Feb. & 2d. Saturday in March, at mr Price’s. I do not expect his witnesses have any thing material to say. however if it should not be inconvenient to you to ride there at the hour of 12. and to ask any questions which may be necessary to produce the whole truth, I shall be obliged to you. my unchangeable and tenderest love to my ever dear Martha, and to the little ones: affectionate attachment to yourself. Adieu.

Th: Jefferson

